         Case 1:19-cr-00151-SPW Document 44 Filed 12/16/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 19-151-BLG-SPW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
            vs.                                 FORFEITURE


 WILLIAM CLAY TENNANT,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

      AND WHEREAS,on May 28,2020,the defendant entered pleas of guilty to

count I ofthe indictment charging conspiracy to possess with the intent to

distribute methamphetamine, to count II ofthe indictment charging possession

with intent to distribute methamphetamine, and to count III ofthe indictment

charging felon in possession of a firearm;

      AND WHEREAS,the defendant pled true to the forfeiture allegation that

stated that as a result ofthe offenses charged in the indictment, the defendant shall
Case 1:19-cr-00151-SPW Document 44 Filed 12/16/20 Page 2 of 3
Case 1:19-cr-00151-SPW Document 44 Filed 12/16/20 Page 3 of 3
